AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                Southern District
                                                 __________       of New
                                                              District    York
                                                                       of __________


             People of the State of New York                      )
                             Plaintiff                            )
                                v.                                )      Case No.   18-cv-09812
                    Debt Resolve, Inc. et al                      )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          People of the State of New York, by Barbara D. Underwood, Attorney General of the State of New York                 .


Date:          10/26/2018                                                                    S/Laura Levine
                                                                                            Attorney’s signature


                                                                             Laura Levine (NY-2337368; SDNY-LL6777)
                                                                                        Printed name and bar number
                                                                                           28 Liberty Street
                                                                                       New York, New York 10005


                                                                                                  Address

                                                                                        Laura.Levine@ag.ny.gov
                                                                                              E-mail address

                                                                                             (212) 416-8313
                                                                                             Telephone number

                                                                                             (212) 416-6003
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
